Citation Nr: 1031795	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  04-25 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an effective date prior to June 1, 1998, for the 
payment of an award of dependency and indemnity compensation 
(DIC).



ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from April 1968 to April 
1971.  The Veteran died in August 1993.  The appellant is the 
surviving spouse of the deceased Veteran.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).

The issue on appeal was previously before the Board in October 
2005, May 2008, and January 2009, when it was remanded for 
additional evidentiary development.

The issue of entitlement to DIC benefits for the appellant's 
daughter has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and it 
is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran died in August 1993.

2.  There was no adjudication of a claim of entitlement to 
service connection for any disability to include lung cancer 
during the Veteran's lifetime.  

3.  The first formal or informal application of record for DIC 
from the appellant was a claim for Social Security benefits which 
was received on May 1, 1998.  


CONCLUSION OF LAW

The criteria for an effective date earlier than June 1, 1998, for 
the payment of an award of DIC benefits have not been met.  38 
U.S.C.A. §§ 5105, 5110, 5111 (West. 2002); 38 C.F.R. §§ 3.114(a), 
3.152, 3.153, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and assistance 
provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims 
folder, the Board finds that the appellant has been notified of 
the applicable laws and regulations which set forth the criteria 
for entitlement to VA benefits.  Specifically, the discussions in 
July 2004, June 2006, and December 2008 VCAA letters have 
informed the appellant of the information and evidence necessary 
to warrant entitlement to an earlier effective date for the grant 
of DIC benefits.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and implementing 
regulations were furnished to the appellant and that no useful 
purpose would be served by delaying appellate review to send out 
additional VCAA notice letters.

In this case, the RO's decision came before complete notification 
of the appellant's rights under the VCAA.  It is arguable that 
the VCAA notice was not timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The Board finds, however, that any defect 
with respect to the timing of VCAA notice in this case was 
harmless error for the reasons specified below.  Subsequent to 
the rating decision on appeal, the RO did provide notice to the 
claimant regarding what information and evidence was needed to 
substantiate the claim and the appellant has had the chance to 
submit evidence in response to the VCAA letters.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on the claim 
decided herein has been accomplished and that adjudication of the 
claim, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See Dingess/Hartman, 
supra.

In the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to substantiate 
the claim including notice of the types of evidence necessary to 
establish an effective date in the December 2008 VCAA letter.  

All the VCAA requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once this 
has been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

No additional pertinent evidence has been identified by the 
appellant as relevant to the issue adjudicated by this decision.  
Under the circumstances of this particular case, no further 
action is necessary to assist the appellant.

Analysis

The appellant is claiming entitlement to an effective date prior 
to June 1, 1998, for the payment of DIC benefits.  In a June 2004 
statement, it was argued that the effective date for the grant of 
DIC should be September 1993, which is the date the appellant 
reportedly filed a claim with Social Security Administration 
(SSA) for her daughter, R.A.

A specific claim in the form prescribed by the Secretary (or 
jointly with the Commissioner of Social Security, as prescribed 
by §3.153) must be filed in order for death benefits to be paid 
to any individual under the laws administered by VA.  A claim by 
a surviving spouse or child for compensation or dependency and 
indemnity compensation will also be considered to be a claim for 
death pension and accrued benefits, and a claim by a surviving 
spouse or child for death pension will be considered to be a 
claim for death compensation or dependency and indemnity 
compensation and accrued benefits.  38 C.F.R. § 3.152.

Decisions of the United States District Court for the Northern 
District of California in Nehmer v. United States Veterans 
Administration, 32 F. Supp. 1404 (N.D. Cal. 1989) and the Ninth 
Circuit Court of Appeals in Nehmer v. United States Veterans 
Administration, 284 F.3d 1158 (9th Cir. 2002) involve the 
designation of an effective date for disability compensation in 
cases involving herbicide exposure.

Effective dates for disability compensation awarded to Nehmer 
class members is set forth at 38 C.F.R. § 3.816.  Under that 
regulation, a Nehmer class member is a Vietnam veteran who has a 
covered herbicide disease.  Covered herbicide diseases include 
respiratory cancers including cancer of the bronchus.  See 38 
C.F.R. § 3.381(b).

Under 38 C.F.R. § 3.816, if a Nehmer class member is entitled to 
disability compensation for a covered herbicide disease, the 
effective date of the award will be as follows:

(1) If VA denied compensation for the same covered herbicide 
disease in a decision issued between September 25, 1985 and May 
3, 1989, the effective date of the award will be the later of the 
date VA received the claim on which the prior denial was based or 
the date the disability arose, except as otherwise provided in 
paragraph (c)(3) of this section.  

(2) If the class member's claim for disability compensation for 
the covered herbicide disease was either pending before VA on May 
3, 1989, or was received by VA between that date and the 
effective date of the statute or regulation establishing a 
presumption of service connection for the covered disease, the 
effective date of the award will be the later of the date such 
claim was received by VA or the date the disability arose, except 
as otherwise provided in paragraph (c)(3) of this section.

A claim will be considered a claim for compensation for a 
particular covered herbicide disease if:

(i) The claimant's application and other supporting statements 
and submissions may reasonably be viewed, under the standards 
ordinarily governing compensation claims, as indicating an intent 
to apply for compensation for the covered herbicide disability; 
or (ii) VA issued a decision on the claim, between May 3, 1989 
and the effective date of the statute or regulation establishing 
a presumption of service connection for the covered disease, in 
which VA denied compensation for a disease that reasonably may be 
construed as the same covered herbicide disease for which 
compensation has been awarded.  (3) If the class member's claim 
referred to in paragraph (c)(1) or (c)(2) of this section was 
received within one year from the date of the class member's 
separation from service, the effective date of the award shall be 
the day following the date of the class member's separation from 
active service.

(4) If the requirements of paragraph (c)(1) or (c)(2) of this 
section are not met, the effective date of the award shall be 
determined in accordance with §§ 3.114 and 3.400.

See 38 C.F.R. § 3.816(c).

Analyzing the appellant's claim under Nehmer does not result in 
an earlier effective date for the payment of DIC benefits.  
Service connection for the cause of the Veteran's death was based 
on the Veteran having squamous cell carcinoma of the right 
mainstem bronchus (a respiratory cancer).  Thus the Veteran is a 
member of the Nehmer class.  Significantly, the Veteran did not 
submit any claim of entitlement to service connection for 
squamous cell carcinoma of the right mainstem bronchus during his 
life time and no claim was adjudicated by VA for the disability 
prior to the RO's April 2002 rating decision granting service 
connection for the cause of the Veteran's death.  Under this fact 
pattern, the effective date claim is to be determined in 
accordance with 38 C.F.R. §§ 3.114 and 3.400.

Except as otherwise provided, the effective date of an evaluation 
and award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
the later.  38 C.F.R. § 3.400.

Regardless of VA regulations concerning effective dates of 
awards, and except as otherwise provided, payment of monetary 
benefits based on original awards of DIC may not be made for any 
period prior to the first day of the calendar month following the 
month in which the award became effective.  38 C.F.R. § 
3.31(2009).

Pursuant to 38 C.F.R. § 3.153, an application for SSA benefits is 
considered a claim for death benefits and is deemed to have been 
received in the Department of Veterans Affairs as of the date of 
receipt by the Social Security Administration, provided such 
application is "on a form jointly prescribed by the Secretary and 
the Secretary of Health, Education, and Welfare."

In January 2002, the appellant submitted an application for 
survivors benefits.  In April 2002, the RO granted the 
appellant's claim for DIC and assigned an effective date of 
February 1, 2002.  The appellant disagreed with the effective 
date assigned and has perfected an appeal of that issue.  In 
April 2004, the RO granted an earlier effective date of June 1, 
1998 for the payment of DIC.  The assignment of this effective 
date was based on the finding that the appellant submitted a 
claim with Social Security Administration in May 1998.  However, 
as benefits cannot be paid until the first of the month following 
the effective date of the award, payment of DIC was granted  
effective June 1, 1998.  The appellant has not expressed 
satisfaction with the June 1, 1998, payment date and the issue 
remains on appeal.  

The Board finds that an earlier effective date is not warranted 
for the payment of DIC prior to June 1, 1998 when the claim is 
evaluated under 38 C.F.R. §§ 3.114 and 3.400.  The Board's review 
of the evidence of record demonstrates that no formal or informal 
claim of entitlement to DIC was received from the appellant by 
Social Security or VA prior to the appellant's May 1, 1998, 
application for Social Security benefits.  

The evidence of record demonstrates that the appellant submitted 
an application for burial benefits in September 1993.  She did 
not submit an application for survivors benefits.  An application 
for burial benefits does not constitute an application for DIC.  
They are two totally different claims.  This evidence cannot be 
used to base a grant of an earlier effective date for the DIC 
claim.  

Associated with the claims file is a computer generated statement 
from the Social Security Administration which indicates that the 
appellant's daughter, R.A., was in receipt of Social Security 
benefits in the amount of $1,444.00 for 1993.  Other documents of 
a similar nature indicate that she also received benefits at 
least through 1997.  VA contacted Social Security Administration 
to determine the nature of the benefits.  A Report of Contact 
reveals that a Veterans Service Representative (VSR) contacted 
the Social Security Administration in March 2009.  The Social 
Security representative was informed that VA needed information 
to verify the nature of the benefits the appellant's daughter was 
in receipt of from 1993 through 1997.  The representative stated 
that the payments were for survivors benefits for the death of 
the claimant's father.  The payments stopped when the claimant 
stopped attending school in March 1997.  The appellant's 
application for Social Security benefits for her daughter does 
not constitute an application for compensation for herself.  They 
are two separate claimants.  The fact that the appellant 
submitted an application for Social Security benefits for her 
daughter in 1993 cannot be used as the basis for the grant of an 
earlier effective date for receipt of DIC benefits for the 
appellant.  

There is no objective evidence of record documenting that the 
appellant submitted an application for Social Security benefits 
for herself prior to 1998.  In fact, in a June 2004 
communication, the appellant wrote that she applied for Social 
Security benefits for her daughter in 1993 but did not apply for 
Social Security benefits for herself until 1998.  The chronology 
reported by the appellant has been confirmed by Social Security 
records.  In May 2009, VA received Social Security Administration 
records which document that the appellant submitted an 
application for benefits on May 1, 1998.  Thus, the effective 
date for the grant of DIC benefits is May 1, 1998, the date of 
receipt of the claim.

There is no other evidence of record of the submission by the 
appellant or receipt by VA of any claim of entitlement to DIC 
prior to May 1, 1998.  The appellant has not alleged such a fact 
pattern.  While the effective date for DIC is May 1, 1998, 
pursuant to 38 C.F.R. § 3.31, benefits may not be paid prior to 
the first day of the calendar month following the month in which 
the award became effective.  Here, benefits may not be paid prior 
to June 1, 1998.  The claim of entitlement to an effective date 
prior to June 1, 1998 for the payment of DIC must be denied.  


ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


